 Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 1 of 24 PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                   Orlando Division
                       Case No.:


 WYNDHAM VACATION OWNERSHIP, INC. a
 Delaware corporation; WYNDHAM VACATION
 RESORTS, INC., a Delaware corporation,
 WYNDHAM          RESORT      DEVELOPMENT
 CORPORATION; a Oregon Corporation; SHELL
 VACATIONS, LLC, an Arizona limited liability
 company; SVC-WEST, LLC, a California limited
 liability company; SVC-AMERICANA, LLC, an
 Arizona limited liability company; and SVC-
 HAWAII, LLC, a Hawaii limited liability
 company,

        Plaintiffs,

 v.

 SQUARE ONE DEVELOPMENT GROUP, INC.
 a Missouri corporation; and TS ELIMINATION,
 LLC, a Nevada limited liability company,

        Defendants.


                                          COMPLAINT

       Plaintiffs Wyndham Vacation Ownership, Inc. (“WVO”); Wyndham Vacation Resorts,

Inc. (“WVR”); Wyndham Resort Development Corporation (“WRDC”); Shell Vacations, LLC

(“SV”); SVC-West, LLC (“SVC-West”); SVC-Americana, LLC (“SVC-Americana”); and SVC-

Hawaii, LLC (“SVC-Hawaii”) (collectively, “Wyndham”), through counsel and pursuant to the

Federal Rules of Civil Procedure, hereby sue Defendants Square One Development Group, Inc.

(“Square One”) and TS Elimination, LLC (“TS Elimination”) (Square One and TS Elimination,

collectively, “Defendants”), and state:

                          PARTIES, JURISDICTION, AND VENUE
 Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 2 of 24 PageID 2




                                           The Parties

       1.      Plaintiff Wyndham Vacation Ownership, Inc. is a corporation organized and

existing under the laws of the State of Delaware with a principal place of business located at 6277

Sea Harbor Drive, Orlando, Florida 32821.

       2.      Plaintiff Wyndham Vacation Resorts, Inc. is a corporation organized and existing

under the laws of the State of Delaware with a principal place of business located at 6277 Sea

Harbor Drive, Orlando, Florida 32821.

       3.      Plaintiff Wyndham Resort Development Corporation is a corporation organized

and existing under the laws of the State of Oregon with a principal place of business located at

6277 Sea Harbor Drive, Orlando, Florida 32821.

       4.      Plaintiff Shell Vacations LLC is a limited liability company organized and existing

under the laws of the state of Arizona with a principal place of business located at 6277 Sea Harbor

Drive, Orlando, Florida 32821.

       5.      Plaintiff SVC-West, LLC is a limited liability company organized and existing

under the laws of the state of California with a principal place of business located at 6277 Sea

Harbor Drive, Orlando, Florida 32821.

       6.      Plaintiff SVC-Americana, LLC is a limited liability company organized and

existing under the laws of the state of Arizona with a principal place of business located at 6277

Sea Harbor Drive, Orlando, Florida 32821.

       7.      Plaintiff SVC-Hawaii, LLC is a limited liability company organized and existing

under the laws of the state of Hawaii with a principal place of business located at 6277 Sea Harbor

Drive, Orlando, Florida 32821.
 Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 3 of 24 PageID 3




       8.      Square One is a corporation organized and existing under the laws of the State of

Missouri with a principal place of business located at 1610 Des Peres Road, Suite 150 Saint Louis,

Missouri 63131.

       9.      TS Elimination is a limited liability company organized and existing under the laws

of the State of Nevada with a principal place of business located at 6130 Elton Ave, Las Vegas,

NV 89107.

                                  Subject Matter Jurisdiction

       10.     This Court has subject matter jurisdiction over the claims sounding in the Lanham

Act alleged herein pursuant to 28 U.S.C. §§ 1331 and 1338. This Court has subject matter

jurisdiction over the claims sounding in state law alleged herein pursuant to 28 U.S.C. § 1367 as

the state law claims are so related to the Lanham Act claims that they form part of the same case

or controversy.

                                     Personal Jurisdiction

       11.     This Court has personal jurisdiction over the Defendants for the following reasons:

               a.     their actions, as more fully described herein below, are directed at

                      consumers across the country, including consumers in the state of Florida.

                      All Defendants operate websites that are freely accessible from Florida and

                      target consumers in the State of Florida, which involves, inter alia, the

                      repeated transmission of files over the Internet in, to, and out of the State of

                      Florida;

               b.     the cause false demand letters to be directed to Wyndham in the State of

                      Florida and interfered with Wyndham’s business in the State of Florida, all
 Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 4 of 24 PageID 4




                       of which involves the repeated use of the wires and mails to transmit

                       correspondence and other items into the State of Florida;

               c.      at least some of the Timeshare Contracts and Timeshare Owners at issue in

                       this civil action were entered into in Florida or are Florida residents;

               d.      committing acts and torts which caused injury to Plaintiffs in Florida; and

               e.      conducting ‘road shows’ and other marketing in the State of Florida that are

                       targeted to Florida residents.

                                                Venue

        12.    Venue is proper in the Middle District of Florida pursuant to 28 U.S.C. §1391

because, as described herein, a substantial part of the events giving rise to Plaintiffs’ claims

occurred in Florida, because the Defendants ultimately harm the consuming public and Wyndham

in Florida, and Defendants’ conduct giving rise to the claims set forth herein occurred in this

District.

                             Conditions Precedent, Attorneys’ Fees

        13.    All conditions precedent to the bringing and maintenance of this action have been

performed, were waived, would be futile if attempted, or have otherwise been satisfied or occurred.

        14.    Wyndham has retained the services of the undersigned lawyers to represent it in

this matter and have obligated themselves to pay reasonable attorneys’ fees, which fees are

recoverable against Defendants pursuant to 15 U.S.C. § 1117 and the Florida Deceptive and Unfair

Trade Practices Act, and other statutes, as set forth in greater detail herein.

                                      BACKGROUD FACTS

        15.    This action is based on the simple premise that it is inherently false and misleading

for a non-party to a contract to advertise and sell any ability to release one of the parties to that
 Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 5 of 24 PageID 5




contract from the obligations of that contract, or to otherwise legally cancel or terminate that

contract without any consequences.

       16.     Wyndham is a timeshare resort developer. Resort developers, like Wyndham,

develop vacation properties where the developer can divide a single vacation unit between 52

owners, with each owner purchasing a fractional interest of the whole for a specified share of the

total price, i.e. deeded ownership. Developers, like Wyndham, also sell membership interests to

consumers in the form of points, which are exchanged for use at Wyndham properties. Wyndham

owners may also belong to an exchange program, which allows owners to use their ownership at

Wyndham resorts to stay at additional properties that Wyndham does not own, further expanding

consumer’s choices.

       17.     Timeshare ownership is a contractual relationship. Wyndham has valid and binding

contracts (the “Timeshare Contracts”) with identifiable individuals who purchased timeshare

interests from Wyndham (the “Wyndham Owners”). The Timeshare Contracts control the benefits

and obligations of timeshare ownership between the Wyndham Owners and Wyndham.

       18.     Recently, a nefarious cottage industry known as “timeshare exit” has sprouted.

This industry preys upon unsuspecting timeshare owners, including Wyndham Owners, inducing

them into breaching their binding Timeshare Contracts, causing harm to both the Wyndham

Owners and Wyndham. This scheme is not limited to just Wyndham Owners and Wyndham, and

has targeted the timeshare industry as a whole.

       19.     Timeshare exit businesses typically demand exorbitant up-front payment from

consumers, and then do little or nothing on behalf of the consumer, often leaving the consumer

with damaged or ruined credit. To make matters worse, many consumers that may have an issue

with their timeshare product could have the issue resolved by simply contacting the timeshare
 Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 6 of 24 PageID 6




developer, such as Wyndham, directly or utilizing one of the many programs created by the

timeshare industry for consumers, such as the Wyndham Ovation® program.

       20.     Defendants are not parties to the Timeshare Contracts. Yet, despite this, they

falsely advertise a “cancellation,” “exit,” or “transfer” service that purports to “legally” or

“painlessly” release or “exit” Wyndham Owners from the obligations of their Timeshare Contracts.

The following is a representative advertisement by Defendant Square One for illustrative purposes:




       21.     TS Elimination similarly advertises that the timeshares have no value to their

owners and uses other, similar advertisements.

       22.     Defendants guarantee results – that is, Defendants guarantee that Wyndham

Owners will be legally, permanently, and safely exited from their Timeshare Contracts if they use

Defendants’ services.

       23.     In reality, Defendants do nothing other than collect substantial up-front fees from

unwitting Wyndham Owners and then refer those Wyndham Owners to other, unnamed co-
 Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 7 of 24 PageID 7




conspiring third-parties, who take a referral fee from Defendants. Those unnamed co-conspiring

third-parties likewise do nothing for the Wyndham Owners.

        24.    Upon being retained, Defendants instruct, deceive, induce, or persuade Wyndham

Owners to stop fulfilling their contractual obligations under the Timeshare Contracts, as a means

of facilitating the “exit”, “cancellation”, or “transfer.” Even if they state otherwise in writing,

Defendants instruct, deceive, induce, or persuade Wyndham Owners to stop making payments

under the Timeshare Contracts. There are three purposes to doing this:

               a.     it helps Defendants justify their fees by claiming that the Wyndham Owner

                      is saving money by not making payments to Wyndham as required by the

                      Timeshare Contracts;

               b.     related to paragraph 10(a), supra, it diverts the funds of the Timeshare

                      Owners from Wyndham to Defendants, causing Wyndham damages; and

               c.     it ensures a Wyndham Owner will go into default, and foreclosure, on their

                      Timeshare Contract, allowing Defendants to claim success at “exiting” a

                      Wyndham Owner from their Timeshare Contract, a false and misleading

                      characterization which harms the Wyndham Owner.

        25.    Defendants do not disclose to the Wyndham Owners the consequences of ceasing

payments, or that their “cancellation” and “exit” will actually result in an unlawful breach of the

Timeshare Contracts due to non-payment, leading to a non-judicial foreclosure of their timeshare

interests.

        26.    Nevertheless, after the Timeshare Contracts are foreclosed, Defendants then

misrepresent to these former Wyndham Owners that they were successful in “cancelling” or

“exiting” their Timeshare Contracts.
 Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 8 of 24 PageID 8




          27.   Alternatively, Defendants may negotiate a surrender or deed-in-lieu on behalf of

Wyndham Owners, while failing to inform the Wyndham Owners that doing so also has substantial

negative impacts on the credit and finances of Wyndham Owners.

          28.   Cancellation or rescission of a contract is very different in nature than a breach and

termination. But Defendants advertise the former only to mislead Wyndham Owners into the

latter.

          29.   Each Wyndham Owner pays Defendants thousands of dollars to essentially breach

a Timeshare Contract that the Wyndham Owner could have breached on his or her own, for free.

Defendants’ “cancellation” services are therefore illusory, and the Wyndham Owners often do not

realize the scam until after the damage is done when their credit rating is badly hurt due to the

default and/or foreclosure.

          30.   Under the Florida Statutes, the “cancellation” of a Timeshare Contract is a specific,

non-waivable rescission right held by Wyndham Owners that can be exercised within a certain

time period following the execution of a Timeshare Contract. See Fla. Stat. § 721.10. It is not a

service that can be advertised, sold, or provided in commerce.

          31.   Defendants have caused Wyndham substantial damages.

    THE FALSE AND/OR MISLEADING ADVERTISEMENTS AND PROMOTIONS

          32.   Square One falsely claims that they are “watchdogs” for American Resort

Development Association (“ARDA”), an industry trade association that promotes the growth and

development of the timeshare industry in a variety of ways, and even misrepresents to consumers

that ARDA had flagged their names. Square One does not have any affiliation with or work on

behalf of ARDA. ARDA issued a Consumer Alert noting that Square One “uses false and

misleading information to pressure consumers into purchasing times share exit” services and that
 Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 9 of 24 PageID 9




Square One is “in NO WAY affiliated with ARDA.” A copy of the notice is annexed hereto as

Exhibit 1.

       33.       Square one attempts to pressure consumers by claiming that they must sign up with

Square One that day to take advantage of the ARDA “watchdogs.”

       34.       Square One also falsely represents that as a result of IRS regulations, consumers’

children will not be able to sell their timeshare upon their death. Square One also makes false

statements regarding the rate at which maintenance fees will increase, often claiming that they

confirmed the number with ARDA, when it does not.

       35.       Square One claims in its mailing that “[w]e do not buy, sell, rent or list timeshares.”

A copy of the mailing is annexed hereto as Exhibit 2. This is false and intended to deceive

consumers because the contract that the consumer ultimately signs with Square One allows Square

One to transfer the timeshare interest:

              Square One Development Group, Inc. (Square One) is an independent
              transfer company that contracts to transfer weeks or points from various
              resorts around the world. Square One may also contract with various third
              party title transfer companies, closing companies and attorneys to liquidate
              your ownership. Square One is not affiliated with your resort.

              This document allows Square One and/or square One’s assignee the
              exclusive right to transfer the property out of Owner(s) names(s) by any
              legal means necessary. Owner guarantees that they do not currently have
              the property listed with any broker for sale. This property shall be granted,
              conveyed or assigned by Square One and/or Square One’s assignee in such
              a manner as to pass legal title to the Grantee or Assignee.

A copy of the contract is annexed hereto as Exhibit 3 (emphasis added).

       36.       Square One owns, operates, controls, and/or is otherwise responsible for the content

of www.squareonehelp.com.

       37.       The content of www.squareonehelp.com includes or has included the following

statements:
Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 10 of 24 PageID 10




                 i.    “When enough is enough, we step in with our industry leading

                       timeshare specialists, legal team, and quality assurance personnel

                       and take the reins.” (www.squareonehelp.com)

               ii.     “No more being bullied by the big timeshare conglomerates. We

                       will take the proper steps to legally and permanently relieve you

                       and your family of your timeshare’s financial liability, freeing you

                       and your family from decades of fees and headaches.”

                       (www.squareonehelp.com)

               iii.    “Square One Group’s unparalleled timeshare elimination process

                       will rid you of your unwanted timeshare.”

                       (www.squareonehelp.com)

               iv.     “The resorts are shielded with layers of legal protection created by

                       their attorneys and lobbyists that makes it feel virtually impossible

                       to get rid of your timeshare without expert help and

                       representation.” (www.squareonehelp.com)

                v.     “Upon receiving all necessary documents, we have a full picture of

                       your ownership situation, allowing us to identify the best exit

                       strategy for you. We put together a team of exclusive network

                       partners and attorneys who will transfer ownership or negotiate to

                       get you out of your timeshare. Our approach is unmatched and has

                       allowed us to obtain exits from over one thousand different

                       resorts.” (www.squareonehelp.com/services/)
Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 11 of 24 PageID 11




                    vi.       “The exit timeline will depend on a variety of factors, but typically

                              ranges between 3 to 6 months. We are always searching the market

                              for new exit opportunities and will adjust your case strategy if a

                              more expedited exit path is identified. We hold ourselves and our

                              partners accountable for finding you the quickest exit possible.

                              Square One Group guarantees you will be exited from ownership

                              safely, legally, and forever, or you receive your money back.”

                              (www.squareonehelp.com/services/)

                   vii.       “We stand behind our 100% money back guarantee.”

                              (www.squareonehelp.com/services/)

       38.     In addition, according to the Better Business Bureau website, Square One also

previously falsely advertised that it had an A+ BBB Rating, and the BBB was required to send a

cease and desist letter to stop Square One’s false advertising. https://www.bbb.org/us/mo/des-

peres/profile/timeshare-cancellation/square-one-development-group-inc-0734-

1000010028/details#Alert.

       39.     TS Elimination owns, operates, controls, and/or is otherwise responsible for the

content of https://tselimination.com/.

       40.     The content of https://tselimination.com/ includes or has included the following

statements:

                     i.       “We help timeshare owners eliminate their timeshare obligation,

                              permanently, completely and forever.”

                              (https://tselimination.com/about-us/)
Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 12 of 24 PageID 12




               ii.     “Our timeshare elimination solution has a written 100%

                       performance guarantee. We will get you out of your timeshare, or

                       give you 100% of your money back.” (https://tselimination.com/)

               iii.    “Depending on your situation, some eliminations go fast, and some

                       take longer. If your timeshare is free and clear with no mortgage,

                       then the process could take 3 to 9 months (in some cases longer).

                       Speak to your advisor about the time, and what delays the resorts

                       have put in place to prevent timeshare owners from departing their

                       ownership. If you have a mortgage or past due maintenance fee,

                       the process takes more time. Read your agreement, so you know

                       how you are protected with TS Elimination.”

                       (https://tselimination.com/faq/)

               iv.     “The value of a timeshare is determined by the ability to find

                       someone to pay for it. If you cannot find a buyer, then the value is

                       zero. In addition, that zero value timeshare, has a bill attached to it

                       every year called a maintenance fee bill. So you could say, that the

                       zero value timeshare has negative value, and that negative value

                       increases as your maintenance fees increase, year…. after year….

                       after year. Financial experts refer to this as a liability. This is the

                       unfortunate reality of timeshare ownership, you own a liability.”

                       (https://tselimination.com/faq/)

                v.     “Yes, we have a solution for timeshare owners that have a

                       mortgage balance.” (https://tselimination.com/faq/)
Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 13 of 24 PageID 13




                   vi.       “Our timeshare experts give free consultation on how to get rid of

                             your timeshare legally.” (https://tselimination.com/)

                  vii.       “TS Elimination is the nation’s premier timeshare fee elimination

                             company. We have helped numerous people cancel their timeshare

                             contract smoothly.” (https://tselimination.com/)

                  viii.      “Let us help you terminate your timeshare contract and get out of

                             your timeshare. Contact us today and let our experts assist you

                             through the simple process of eliminating your timeshare.”

                             (https://tselimination.com/)

       41.    The advertisements in paragraphs 20 and 32 through 38 may be collectively

referred to hereinafter as the “Square One False and Misleading Advertisements”.

       42.    The advertisements in paragraphs 39 and 40 may be collectively referred to

hereinafter as the “TS Eliminations False and Misleading Advertisements”.

                         DEFENDANTS KNOW THE
               ADVERTISEMENTS ARE FALSE AND/OR MISLEADING

       43.    After fraudulently inducing Wyndham Owners to retain Square One, including by

making misrepresentations regarding the existence or cost of Ovation, Square One employees will

call Ovation pretending to be the Wyndham Owner.

       44.    Moreover, Square One has sued the entities to which they forwarded numerous

Wyndham Owners for breach of contract, fraud, and other causes of action for failure to perform

the ‘services’ that Square One promised to Wyndham Owners in the Square One False and

Misleading Advertisements. A copy of this lawsuit is annexed hereto as Exhibit 4. Thus, Square

One knows that the Square One False and Misleading Advertisements are false and/or misleading.
Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 14 of 24 PageID 14




       45.     Likewise, TS Eliminations has sued the entities to which they forwarded numerous

Wyndham Owners for breach of contract, fraud, and other causes of action for failure to perform

the ‘services’ that TS Eliminations promised to Wyndham Owners in the TS Eliminations False

and Misleading Advertisements. A copy of this lawsuit is annexed hereto as Exhibit 5. Thus, TS

Eliminations knows that the Square One False and Misleading Advertisements are false and/or

misleading.

       46.     The Square One False and Misleading Advertisements and the TS Eliminations

False and Misleading Advertisements are not puffery. Thousands of consumers have fallen prey

to Defendants’ false and/or deceptively misleading advertisements and have retained Defendants

to render Defendants’ illusory services. Consumers have paid Defendants thousands or tens of

thousands of dollars each for Defendants’ ‘guaranteed’, ‘safe’, ‘proven’, and ‘effective’ ‘process’,

only to have their timeshare interests terminated, cancelled, defaulted, and/or foreclosed for non-

payment. No rational consumer would pay such sums of monies to a third-party to achieve the

same results (timeshare termination, cancellation, defaults, and/or foreclosures for non-payment)

they could achieve on their own through the simple act of not paying. Many timeshare owners,

including Wyndham Owners, who pay Defendants for their illusory services ultimately suffer the

same fate as any other consumer who simply elects not to make payments on their timeshare

contracts; the only difference between many consumers who simply stop paying, and those who

retain Defendants’ illusory services, is that the latter group of consumers lose additional thousands

or tens of thousands of dollars to Defendants on top of what they lose by defaulting on their

payment obligations.

       47.     Defendants’ false and misleading advertisements cause direct harm to Wyndham.

The False and Misleading Advertisements make false and/or deceptively misleading statements
Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 15 of 24 PageID 15




about Defendants’ products and services, and Wyndham’s products and services. Defendants exist

for the sole purpose of interfering in Wyndham’s contracts with the Wyndham Owners. Because

Wyndham Owners can be either a customer of Defendants, or a customer of Wyndham, but not

both, they are competitors and there is a direct relationship between Defendants false and/or

deceptively misleading advertising and harm to Wyndham in that the False and Misleading

Advertisements are solely designed to induce Wyndham Owners into retaining Defendants, who

then immediately instruct those Wyndham Owners to cease making payments to Wyndham.

                      WYNDHAM’S RIGHT TO INJUNCTIVE RELIEF

       48.     Defendants’ solicitation of Wyndham Owners using false and misleading

advertising and their subsequent instruction to and/or persuasion of the Wyndham Owners to stop

making payments on the Timeshare Contracts, including all mortgage, maintenance, and tax

payments associated with their timeshares, regardless of whether any valid legal basis exists for

the cancellation with Plaintiffs, is harming Plaintiffs.

       49.     Defendants continue to engage and intend to further engage in the unlawful conduct

described above.

       50.     Defendants’ actions present an immediate threat of irreparable harm to Plaintiffs,

and Plaintiffs will suffer irreparable harm if Defendants, and their agents, affiliated companies or

entities, representatives and employees, are not enjoined from this conduct.

       51.     The threat of irreparable harm is continuing because Defendants currently engage

in an ongoing business whereby they solicit Wyndham Owners using the false and misleading

advertising outlined above; and then convince the Wyndham Owners to immediately stop paying.

       52.     Non-defaulting Wyndham Owners are also damaged because the non-payment of

taxes and maintenance fees by the defaulting Wyndham Owners force the non-defaulting
Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 16 of 24 PageID 16




Wyndham Owners to incur higher fees/payments as a result of the deficiencies caused by

Defendants’ ongoing actions.

       53.     Plaintiffs will have imminently thousands of dollars in delinquent mortgage,

maintenance, and tax payments owed to them and will be forced to expend monies foreclosing on

the timeshares to recoup these monies to no end as Defendants refuse to cease and desist from this

tortious conduct.

       54.     Plaintiffs have no adequate remedy at law as damages will not address the harm

Plaintiffs will suffer if Defendants are permitted to continue with this tortious conduct.

       55.     The injury and potential harm caused by Defendants’ intentional inference with

Plaintiffs’ relationships outweigh the harm, if any, that an injunction would cause to Defendants.

       56.     The issuance of the requested injunction will serve the public interest by protecting

Plaintiffs’ legitimate business interests and the interests of the Wyndham Owners, and by

restraining the unlawful, disruptive and tortious actions committed by Defendants.

       57.     Moreover, Wyndham has a right to injunctive relief under both the Lanham Act

and the Florida Deceptive and Unfair Trade Practices Act.

                                           COUNT I
                     Violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)
                                      (against Square One)

       58.     Wyndham adopts and realleges paragraphs 1-57 above as if fully set forth herein.

       59.     This is an action for violation of the Lanham Act, 15 U.S.C. § 1125(a)(1). More

specifically, this is an action for Square One’s false and misleading advertisements regarding

Square One’s own products and services.

       60.     Square One willfully, deliberately, and egregiously made false or misleading

statements of fact in their commercial advertisements and intended to mislead consumers,
Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 17 of 24 PageID 17




specifically, the Square One False and Misleading Advertisements.              These statements,

incorporated herein, were literally false, either on their face or by necessary implication, as set

forth herein, or materially misleading.

       61.     The Square One False and Misleading Advertisements described above were

commercial speech made by a defendant acting in competition to Wyndham by trying to interfere

with Wyndham’s business relationships for Square One’s own financial gain, for the purpose of

influencing consumers to retain Square One’s services, and were disseminated sufficiently to the

timeshare owning public to constitute advertising or promotion within the timeshare industry.

       62.     The Square One False and Misleading Advertisements either deceived or had the

capacity to deceive a substantial segment of the consuming public.

       63.     Square One’s deception is material, in that it is likely to influence the consumers’

decisions whether to retain Defendants’ services or to cease making payments to Wyndham or

utilize the Ovation® Program, which is available to assist Wyndham Owners who may wish to

legitimately terminate their timeshare ownership with Wyndham.

       64.     Square One deceives the consuming public by knowingly concealing the existence

of the Ovation® Program and concealing the legitimate options available to Wyndham Owners,

and instead tell consumers that Wyndham will do nothing to help consumers end their timeshare

ownership.

       65.     Square One’s advertised services affect interstate commerce.

       66.     Square One is operating as a competitor to Wyndham. Once a Wyndham Owner

enters into an agreement with Square One, the sole purpose of that agreement is to cause that

Wyndham Owner to withdraw his or her business from Wyndham, effectively converting that

individual from a Wyndham Owner to a customer of the Defendant.
Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 18 of 24 PageID 18




        67.     Wyndham has been and continues to be injured as a result of Defendants’ false and

misleading statements.

        68.     Pursuant to 15 U.S.C. § 1117, Wyndham is entitled to recover (i) its actual damages

sustained as a result of the false advertising, (ii) Defendants’ profits resulting from their false

advertising to Wyndham Owners, and (iii) the costs of the action.

        69.     Pursuant to 15 U.S.C. § 1116, Wyndham seeks an injunction upon such terms as

the Court may deem reasonable, to prevent further violations by Defendants of 15 U.S.C. 1125(a).

        WHEREFORE, Plaintiffs respectfully request the Court enter final judgment in their favor

and against Square One for damages, corrective advertising, and disgorgement of Square One’s

profits, together with interest thereon, an award of court costs, a determination that the instant civil

action is an exceptional case and awarding Plaintiffs their attorneys’ fees, entry of injunctive relief,

and for such other and further relief as the Court deems appropriate. Plaintiffs demand a permanent

injunction be entered against Square One, as well as their agents, representatives, employees,

affiliates, prohibiting Square One from publishing false and misleading statements in advertising,

including but not limited to their websites or in any other electronic or print media or materials,

advertising any ability to cancel or end Wyndham Owners’ timeshare interests.

                                           COUNT II
                      Violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)
                                     (against TS Elimination)

        70.     Wyndham adopts and realleges paragraphs 1-57 above as if fully set forth herein.

        71.     This is an action for violation of the Lanham Act, 15 U.S.C. § 1125(a)(1). More

specifically, this is an action for TS Elimination’s false and misleading advertisements regarding

TS Elimination’s own products and services.
Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 19 of 24 PageID 19




       72.     TS Elimination willfully, deliberately, and egregiously made false or misleading

statements of fact in their commercial advertisements and intended to mislead consumers,

specifically, the TS Elimination False and Misleading Advertisements.           These statements,

incorporated herein, were literally false, either on their face or by necessary implication, as set

forth herein, or materially misleading.

       73.     The TS Elimination False and Misleading Advertisements described above were

commercial speech made by a defendant acting in competition to Wyndham by trying to interfere

with Wyndham’s business relationships for TS Elimination’s own financial gain, for the purpose

of influencing consumers to retain TS Elimination’s services, and were disseminated sufficiently

to the timeshare owning public to constitute advertising or promotion within the timeshare

industry.

       74.     The TS Elimination False and Misleading Advertisements either deceived or had

the capacity to deceive a substantial segment of the consuming public.

       75.     TS Elimination’s deception is material, in that it is likely to influence the

consumers’ decisions whether to retain Defendants’ services or to cease making payments to

Wyndham or utilize the Ovation® Program, which is available to assist Wyndham Owners who

may wish to legitimately terminate their timeshare ownership with Wyndham.

       76.     TS Elimination deceives the consuming public by knowingly concealing the

existence of the Ovation® Program and concealing the legitimate options available to Wyndham

Owners, and instead tell consumers that Wyndham will do nothing to help consumers end their

timeshare ownership.

       77.     TS Elimination’s advertised services affect interstate commerce.
Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 20 of 24 PageID 20




        78.     TS Elimination is operating as a competitor to Wyndham. Once a Wyndham

Owner enters into an agreement with TS Elimination, the sole purpose of that agreement is to cause

that Wyndham Owner to withdraw his or her business from Wyndham, effectively converting that

individual from a Wyndham Owner to a customer of the Defendant.

        79.     Wyndham has been and continues to be injured as a result of Defendants’ false and

misleading statements.

        80.     Pursuant to 15 U.S.C. § 1117, Wyndham is entitled to recover (i) its actual damages

sustained as a result of the false advertising, (ii) Defendants’ profits resulting from their false

advertising to Wyndham Owners, and (iii) the costs of the action.

        81.     Pursuant to 15 U.S.C. § 1116, Wyndham seeks an injunction upon such terms as

the Court may deem reasonable, to prevent further violations by Defendants of 15 U.S.C. 1125(a).

WHEREFORE, Plaintiffs respectfully request the Court enter final judgment in their favor and

against TS Elimination for damages, corrective advertising, and disgorgement of TS Elimination’s

profits, together with interest thereon, an award of court costs, a determination that the instant civil

action is an exceptional case and awarding Plaintiffs their attorneys’ fees, entry of injunctive relief,

and for such other and further relief as the Court deems appropriate. Plaintiffs demand a permanent

injunction be entered against TS Elimination, as well as their agents, representatives, employees,

affiliates, prohibiting TS Elimination from publishing false and misleading statements in

advertising, including but not limited to their websites or in any other electronic or print media or

materials, advertising any ability to cancel or end Wyndham Owners’ timeshare interests.

                                          COUNT III
               Violations of Florida’s Deceptive and Unfair Trade Practices Act
                                      (against Square One)

        82.     Wyndham adopts and realleges paragraphs 1-57 above as if fully set forth herein
Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 21 of 24 PageID 21




       83.     This is a cause of action for damages and permanent injunctive relief under Section

501.211, Fla. Stat.

       84.     Wyndham is a legitimate business enterprise under the Florida Deceptive and

Unfair Trade Practices Act (“FDUTPA”).

       85.     Wyndham Owners are consumers for purposes of FDUTPA.

       86.     Square One is engaged in trade or commerce as those terms are defined by

FDUTPA.

       87.     Square One is engaged in deceptive and unfair practices, including luring

Wyndham Owners into procuring Square One’s illusory services with false advertising and using

misrepresentations to convince Wyndham consumers to pay substantial fees to “cancel” their

contracts with Wyndham, when, in many instances, a lawful termination is only available to

consumers directly from Wyndham, a party to the Timeshare Contracts, through the Ovation®

Program or otherwise.

       88.     Section 501.211(1), Fla. Stat., “permits a claim for injunctive relief by ‘anyone

aggrieved’ by an unfair or deceptive act, which has occurred, is now occurring, or is likely to occur

in the future.” Wyndham Vacation Resorts, Inc. v. Timeshare Direct, Inc., 123 So.3d 1149, 1152

(Fla. 5th DCA 2012).

       89.     Under Section 501.211(1), Fla. Stat., “anyone aggrieved” includes a broader class

of complainants than merely consumers; the scope of the injunctive remedy is also greater than

the actual damage remedy under § 510.211(2), Fla. Stat. Id.; see also Kinger v. Weekly World

News, Inc., 747 F. Supp. 1477, 1480 (S.D. Fla. 1990).

       90.     Wyndham is a party aggrieved by Defendants’ violation of FDUTPA, Section

501.204(1), Fla. Stat.
Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 22 of 24 PageID 22




       91.     As a result of Square One’s actions, Wyndham has suffered financial loss.

       92.     Wyndham’s losses will increase unless Square One is permanently enjoined from

continuing their deceptive and unfair business practices.

       93.     Wyndham is entitled to recover its attorney’s fees and costs from Square One under

Sections 501.2105 and 501.211, Florida Statutes.

                                         COUNT IV
              Violations of Florida’s Deceptive and Unfair Trade Practices Act
                                   (against TS Elimination)

       94.     Wyndham adopts and realleges paragraphs 1-57 above as if fully set forth herein

       95.     This is a cause of action for damages and permanent injunctive relief under Section

501.211, Fla. Stat.

       96.     Wyndham is a legitimate business enterprise under the Florida Deceptive and

Unfair Trade Practices Act (“FDUTPA”).

       97.     Wyndham Owners are consumers for purposes of FDUTPA.

       98.     TS Elimination is engaged in trade or commerce as those terms are defined by

FDUTPA.

       99.     TS Elimination is engaged in deceptive and unfair practices, including luring

Wyndham Owners into procuring TS Elimination’s illusory services with false advertising and

using misrepresentations to convince Wyndham consumers to pay substantial fees to “cancel” their

contracts with Wyndham, when, in many instances, a lawful termination is only available to

consumers directly from Wyndham, a party to the Timeshare Contracts, through the Ovation®

Program or otherwise.

       100.    Section 501.211(1), Fla. Stat., “permits a claim for injunctive relief by ‘anyone

aggrieved’ by an unfair or deceptive act, which has occurred, is now occurring, or is likely to occur
Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 23 of 24 PageID 23




in the future.” Wyndham Vacation Resorts, Inc. v. Timeshare Direct, Inc., 123 So.3d 1149, 1152

(Fla. 5th DCA 2012).

       101.    Under Section 501.211(1), Fla. Stat., “anyone aggrieved” includes a broader class

of complainants than merely consumers; the scope of the injunctive remedy is also greater than

the actual damage remedy under § 510.211(2), Fla. Stat. Id.; see also Kinger v. Weekly World

News, Inc., 747 F. Supp. 1477, 1480 (S.D. Fla. 1990).

       102.    Wyndham is a party aggrieved by Defendants’ violation of FDUTPA, Section

501.204(1), Fla. Stat.

       103.    As a result of TS Elimination’s actions, Wyndham has suffered financial loss.

       104.    Wyndham’s losses will increase unless TS Elimination is permanently enjoined

from continuing its deceptive and unfair business practices.

       105.    Wyndham is entitled to recover its attorney’s fees and costs from TS Eliminations

under Sections 501.2105 and 501.211, Florida Statutes.

                                    PRAYER FOR RELIEF

       WHEREFORE, Wyndham requests the Court enter Final Judgment in its favor and

against the Defendants, individually, as follows:

   a) monetary damages against Square One as to Count I of the Complaint;

   b) monetary damages against TS Elimination as to Count II of the Complaint;

   c) disgorgement of Square One’s profits as to Count I of the Complaint;

   d) disgorgement of TS Elimination’s profits as to Count II of the Complaint;

   e) permanent injunctive relief against Square One as to Counts I and III of the Complaint;

   f) permanent injunctive relief against TS Elimination as to Counts II and IV of the Complaint;

   g) a determination that this is an extraordinary case under the Lanham Act;
Case 6:19-cv-01872-RBD-EJK Document 1 Filed 09/30/19 Page 24 of 24 PageID 24




   h) punitive damages against Square One;

   i) punitive damages against TS Elimination;

   j) an award of attorneys’ fees against Square One as to Counts I and III of the Complaint;

   k) an award of attorneys’ fees against TS Elimination as to Counts II and IV of the Complaint;

       and

   l) for such other and further relief as the Court deems proper.




Dated September 30, 2019.

Respectfully submitted,

                                            /s/ _Alfred J. Bennington, Jr.____
                                            ALFRED J. BENNINGTON, JR., ESQ.
                                            Florida Bar No. 0404985
                                            bbennington@shutts.com
                                            GLENNYS ORTEGA RUBIN, ESQ.
                                            Florida Bar No. 556361
                                            grubin@shutts.com
                                            SHUTTS & BOWEN LLP
                                            300 South Orange Avenue, Suite 1600
                                            Orlando, Florida 32801
                                            Telephone: (407) 835-6755
                                            Facsimile: (407) 849-7255

                                            DANIEL J. BARSKY, ESQ.
                                            Florida Bar No. 25713
                                            dbarsky@shutts.com
                                            SHUTTS & BOWEN LLP
                                            200 South Biscayne Boulevard, Suite 4100
                                            Miami, Florida 33131
                                            Telephone: (561) 650-8518
                                            Facsimile: (561) 822-5527
                                            Counsel for Plaintiffs
